Citation Nr: 0711176	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  04-33 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for meniscectomy of 
the right knee with traumatic osteoarthritis, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1972 to 
November 1973.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In June 2005, the veteran appeared at the Cleveland RO and 
testified at a personal hearing before a Decision Review 
Officer (DRO).  A transcript of the hearing is of record.

At his June 2005 hearing, the veteran indicated he may wish 
to pursue a service connection claim for peripheral 
neuropathy of the lower extremities.  This issue is referred 
to the RO for further development.

Prior to March 17, 2005, the veteran was service connected at 
a rate of 10 percent for meniscectomy of the right knee.  An 
August 2005 DRO decision recharacterized the veteran's 
disability to account for traumatic osteoarthritis.  
Therefore, as of March 17, 2005, the veteran is in receipt of 
a 10 percent disability rating for meniscectomy of the right 
knee with traumatic osteoarthritis.  


FINDING OF FACT

Manifestations of the veteran's meniscectomy of the right 
knee with traumatic osteoarthritis include chronic pain and 
swelling.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for meniscectomy of the right knee with traumatic 
osteoarthritis have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5259 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend that a disability 
rating in excess of 10 percent is warranted for his service-
connected meniscectomy of the right knee with traumatic 
osteoarthritis.

The United States Court of Appeals for Veterans Claims 
(hereinafter the Court) has held that, upon receipt of an 
application for service connection, VA is required by law to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice pursuant to 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  These notice requirements apply to all five 
elements of a service connection claim, which include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Id.  VA law and regulations also indicate that 
part of notifying a claimant of what is needed to 
substantiate a claim includes notification as to what 
information and evidence VA will seek to provide and what 
evidence the claimant is expected to provide.  Further, VA 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim. 38 U.S.C.A. § 5103 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159(a)-(c) (2006).

That said, in April 2002, the veteran was sent a letter 
informing him of the evidence necessary to establish an 
increased rating for his service connected disability, what 
evidence the RO would obtain, and what evidence he was 
expected to obtain.  This letter also, essentially, requested 
that he provide any medical evidence in his possession that 
pertained to this claim.  A similar letter that expressly 
told the veteran to submit any relevant evidence in his 
possession was sent in November 2005.  

In March 2006, the veteran was sent a letter and a 
supplemental statement of the case notifying him of the 
information and evidence necessary to establish a disability 
rating and an effective date from which payment shall begin.  
While complete VCAA notice was not provided before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision - see Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
- the Board finds the issuance of a final decision would not 
be prejudicial to the veteran, as he has been given adequate 
opportunity to submit evidence in response to the March 2006 
notices.  The Board thus finds that any error in the timing 
of the notice was not prejudicial to the veteran, and there 
is no reason in further delaying the adjudication of the 
claims decided herein.  Id.

With respect to the duty to assist, it is noted that VA 
medical records and private medical records are in the claims 
file, and the veteran was afforded the requested DRO hearing.  
In addition, the veteran was provided with VA examinations in 
August 2002 and March 2005.  While the veteran's 
representative has requested a new VA examination, the 
veteran has offered no evidence that his condition has 
worsened since his most recent examination.  Therefore, the 
Board finds the examination reports on file provide 
sufficient evidence on which to decide the veteran's claim. 
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.

It is pointed out that disability evaluations are determined 
by the application of a schedule of ratings that is based on 
the average impairment of earning capacity.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § Part 4.  Separate diagnostic 
codes identify the various disabilities.  Where entitlement 
to compensation already has been established and an increase 
in the disability rating is at issue, as in the present case, 
it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2006).

As noted above, the veteran currently has a 10 percent 
disability rating for meniscectomy of the right knee with 
traumatic osteoarthritis under 38 C.F.R. § 4.71a, Diagnostic 
Code 5010-5259 (2006).  (The hyphenated diagnostic code in 
this case indicates that the veteran's traumatic 
osteoarthritis under Diagnostic Code 5010 is the service-
connected disorder, and it is rated in accordance with 
Diagnostic Code 5259 for symptomatic removal of semilunar 
cartilage.)  Because 10 percent is the maximum schedular 
rating allowed under this Diagnostic Code 5259, the veteran 
cannot receive a higher schedular disability rating under 
this code. 

Ordinarily, VA must also consider whether a higher disability 
rating is warranted on the basis of functional loss due to 
pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995); 
VAOPGCPREC 9-98.  According to the veteran and his 
representative, the veteran's medical records demonstrate 
additional limitation caused by one or more of these factors.  
However, regardless of whether this is the case, the DeLuca 
factors do not apply when the veteran is in receipt of the 
maximum schedular evaluation.  See Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  Therefore, the veteran cannot receive a 
rating in excess of 10 percent under Diagnostic Code 5259.

The veteran is entitled to be rated under the diagnostic code 
that allows the highest possible evaluation for the clinical 
findings shown on objective examination.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In the case at hand, the 
veteran's chronic right knee pain and swelling, status post 
right knee meniscectomy, are currently rated for the 
symptomatic removal of semilunar cartilage under Diagnostic 
Code 5259.  The veteran's symptoms may alternatively be 
characterized as manifestations of traumatic arthritis and 
evaluated under Diagnostic Code 5010.  The veteran may not 
receive benefits under both codes at the same time, however, 
because the compensation of a single set of symptoms under 
multiple diagnostic codes would violate the rule against 
pyramiding.  See 38 C.F.R. § 4.14 (2006); see also Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).      

Under Diagnostic Code 5010, arthritis that is due to trauma 
and substantiated by x-ray findings is to be rated as 
degenerative arthritis under Diagnostic Code 5003.  
Diagnostic Code 5003, in turn, provides that degenerative 
arthritis established by x-ray findings will be rated 
pursuant to the diagnostic codes addressing limitation of 
motion for the specific joint involved.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.

For the knees, limitation of motion is rated under Diagnostic 
Codes 5260 and 5261.  Diagnostic Code 5260 addresses 
limitation of flexion and assigns a 30 percent rating for 
flexion limited to 15 degrees; a 20 percent rating for 
flexion limited to 30 degrees; a 10 percent rating for 
flexion limited to 45 degrees; and a noncompensable rating 
for flexion limited to 60 degrees.  

Diagnostic Code 5261, addressing limitation of extension, 
assigns a 50 percent rating for extension limited to 45 
degrees; a 40 percent rating for extension limited to 30 
degrees; a 30 percent rating for extension limited to 20 
degrees; a 20 percent rating for extension limited to 15 
degrees; a 10 percent rating for extension limited to 10 
degrees; and a noncompensable rating for extension limited to 
5 degrees.
Separate ratings may be assigned for limitation of flexion 
and extension of the same joint.  See VAOPGCPREC 9-2004.

Even though limitation of motion may be noncompensable, the 
veteran is entitled to a 10 percent rating under Diagnostic 
Code 5003 if (1) x-ray evidence shows that he has 
degenerative arthritis, and (2) limitation of motion can be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

Range of motion measurements for the veteran's right knee 
appear in VA examination reports from March 2005 and August 
2002.  The March 2005 report indicates full range of motion 
with flexion to 150 degrees with pain and extension to 0 
degrees with pain.  The August 2002 report notes flexion to 
150 degrees with no pain and extension to 0 degrees with no 
pain.  Full range of motion does not qualify for a 
compensable disability rating under Diagnostic Code 5260 or 
5261.  Moreover, consideration of the painful motion detected 
during the March 2005 examination does not justify a 
disability rating in excess of 10 percent.  Therefore, a 
disability rating in excess of the veteran's current 10 
percent is not warranted based on limitation of motion, even 
when taking into the consideration the dictates of DeLuca, 
discussed above.  

The Board has also considered whether the veteran is entitled 
to a disability rating of 20 percent or greater under 
another, more appropriate, rating code.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256 - 5263 (2006); see also 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  However, as 
the evidence of record does not show ankylosis, dislocated 
semilunar cartilage, or impairment of the tibia and fibula, 
an increased rating is not warranted under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5258, or 5262 (2006).  The Board need 
not consider genu recurvatum, as Diagnostic Code 5263 does 
not allow compensation greater than 10 percent.    

With regard to Diagnostic Code 5257, which compensates for 
recurrent subluxation or lateral instability, VA General 
Counsel has held that a claimant who has arthritis and 
instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257, while cautioning that any 
such separate rating must be based on additional disabling 
symptomatology so as not to violate the rule against 
pyramiding.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 
1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 
1998).  In the present case, the March 2005 examination 
report notes that the veteran denied dislocation or recurrent 
subluxation.  Moreover, Lachman's and McMurray's tests were 
negative and there was no ligamentous laxity.  The August 
2002 examination report notes that the veteran denied frank 
instability.  McMurray's test was negative, and there was no 
evidence of instability of the anterior or posterior cruciate 
ligaments or of the medial and lateral collateral ligaments.  
Therefore, separate compensation under Diagnostic Code 5257 
is not warranted.

The evidence in this case fails to show marked interference 
with employment due to the service-connected disability 
beyond that contemplated in the assigned rating, and the 
veteran has never been hospitalized for this disability.  
Therefore, in the absence of evidence of an exceptional 
disability picture, referral for consideration of an 
extraschedular evaluation is not warranted.  See 38 C.F.R. § 
3.321(2006).

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102.  The preponderance of the evidence is 
against the veteran's claim, and it must be denied.


ORDER

Entitlement to an increased evaluation for meniscectomy of 
the right knee with traumatic osteoarthritis, currently 
evaluated as 10 percent disabling, is denied.


____________________________________________
J. A. MARKEY
        Acting Veterans Law Judge, Board of Veterans' 
Appeals 





 Department of Veterans Affairs


